Citation Nr: 0511997	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  01-01 746 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for shrapnel wounds of the left knee.

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for shrapnel wounds of the left shoulder.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities prior to August 21, 2003.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
November 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which determined that no new and 
material evidence has been submitted to warrant reopening a 
claim of entitlement to service connection for shrapnel 
wounds to the left knee and left shoulder.  

The appeal also concerns a July 2003 rating action, which 
denied entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  Although the pertinent issue presented on 
appeal was characterized as entitlement to an effective date 
earlier than August 21, 2003 for TDIU, entitlement to 
benefits on the basis of TDIU have yet to be established.  
Nevertheless, the Board observes that a 100 percent schedular 
rating , with an effective date of August 21, 2003, was 
assigned for post traumatic stress disorder (PTSD) pursuant 
to a March 2004 rating, and the effective date of that rating 
was not appealed.  In light of the favorable determination 
concerning the veteran's PTSD claim, the Board finds that the 
veteran is not eligible for TDIU prior to the assigned 
effective date and his claim for TDIU benefit is moot from 
August 21, 2003.  Green v. West, 11 Vet. App. 472 (1998) 
(citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) (a 
claim for TDIU presupposes that the rating for the condition 
is less than 100 percent) and Holland v. Brown, 6 Vet. App. 
443 (1994) (a 100 percent schedular rating means that a 
veteran is totally disabled)).  Further, in VA O.G.C. Prec. 
Op. No. 6-99, VA General Counsel held that a claim for TDIU 
may not be considered when a schedular 100-percent rating is 
already in effect.  The issue on appeal has been adjusted 
accordingly.

At his hearing before the undersigned on March 7, 2005, the 
veteran formally withdrew his appeal of his claims for the 
entitlement to service connection for depression and 
insomnia.  Accordingly, the Board is without further 
jurisdiction as to those claims.  Although the undersigned's 
notes from the hearing indicate that the veteran also 
withdrew his appeal on the left knee and left shoulder 
claims, that portion of the hearing transcript was apparently 
inaudible.  See transcript at page 7.  Therefore, to accord 
him full due process of law, the Board will consider those 
claims herein.  Also at that hearing, the veteran advanced 
argument specifically related to a right knee disorder.  
However, that claim is not properly before the Board since 
the RO did not consider the right knee, but only the left 
knee.  It is therefore REFERRED to the RO for disposition as 
appropriate. 

The TDIU issue is addressed in the REMAND portion of the 
decision below and is  REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in August 1997, 
the RO denied the veteran entitlement to service connection 
for shrapnel wounds to the left knee and left shoulder.

2.  That evidence associated with the claims file subsequent 
to the August 1997 decision which is neither cumulative nor 
redundant, bears directly, but not substantially upon the 
specific matter under consideration, and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claims.




CONCLUSIONS OF LAW

1.  The August 1997 RO decision which denied entitlement to 
service connection for shrapnel wounds to the left knee and 
left shoulder is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104(a) (2004). 

2.  New and material evidence to reopen the claim for service 
connection for shrapnel wounds to the left knee has not been 
submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).

3.  New and material evidence to reopen the claim for service 
connection for shrapnel wounds to the left shoulder has not 
been submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) [hereinafter "VCAA"].  The 
Board notes that that while this law was enacted during the 
pendency of this appeal, it was considered by the RO, as 
reflected by way of example, correspondence issued in April 
2001 and the Supplemental Statement of the Case of April 
2003.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 (West 2002) before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been received to reopen the 
veteran's claims of entitlement to service connection for 
residuals of shrapnel wounds of the left knee and left 
shoulder.  VA has complied with the notice and duty to assist 
provisions of the VCAA.  The appellant was provided with 
information regarding the evidence needed to substantiate his 
claim, and informed of what VA had done and would do to 
obtain evidence for his claim.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The appellant was also given the 
opportunity to identify additional relevant evidence that may 
substantiate his claim.

With regard to VA's duty to assist, the Board finds that 
relevant and available service and post-service non-VA and VA 
medical records, VA examination reports, a hearing 
transcript, and various lay statements have been associated 
with the claims file.  The Board notes that the veteran 
provided testimony at a video hearing and that he and his 
representative have provided additional comment and 
arguments.  During his testimony, the veteran indicated that 
he has been receiving Social Security disability benefits 
since 1997 but further indicated that he was the recipient of 
those benefits on the basis of a mental disorder, which has 
no bearing on the claims at issue.  The duty to obtain 
records only applies to records that are "relevant" to the 
claim.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 
6 Vet. App. 473, 476 (1994) (citing the Federal Rule of 
Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.")  SSA records would not be relevant to the left 
knee and left shoulder claims decided herein (they are 
relevant to the TDIU claim, which is the subject of the 
remand below).  More significantly, inasmuch as records from 
1997 would not serve to establish a current disability and 
the evidence presently of record does not demonstrate that 
the veteran has a current disability of the left knee and 
left shoulder resulting from shrapnel wounds in service, 
deferring a decision on these claims pending receipt of SSA 
records would only unnecessarily delay the claims without the 
benefiting the veteran.  Accordingly, the adjudication of 
these claims without obtaining Social Security records that 
are nearly 10 years old would not be prejudicial to the 
veteran.  The Board is unaware of the existence of additional 
relevant evidence needed to warrant reopening the veteran's 
claims.

Furthermore, with a claim to reopen, such as the left knee 
and left shoulder claims in this case, VA's responsibility 
extends to requesting evidence from any new source identified 
by the claimant, and if that evidence is then not new and 
material, the claim is not reopened, and VA's duties have 
been fulfilled.  See, e.g., VBA Fast Letter 01-13 
(February 5, 2001).  VA does not have a duty to provide the 
veteran a VA examination if the claim is not reopened.  The 
VCAA explicitly stated that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2004).  As 
discussed above, in this case, the RO complied with VA's 
notification requirements and informed the veteran of the 
information and evidence needed to substantiate his claims.  
Since no new and material evidence has been submitted in 
conjunction with the recent claims, an examination is not 
required. 

The VCAA notice ordinarily needs to be sent to a claimant 
before the initial adjudication of his claim.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
However, the Board is unable to discern how that could be 
accomplished when, as here, the rating action on appeal 
preceded the enactment of the VCAA, and the notices pursuant 
to that legislation did not come into being until after the 
rating on appeal was initially adjudicated. 

Moreover, in this case, the claimant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer or before a Veterans Law 
Judge at the RO or in Washington, D.C.  He was provided with 
notice of the appropriate law and regulations.  He was 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  The veteran was not 
prejudiced by virtue of the rating action that preceded 
enactment of the VCAA because the earlier rating action, 
unfettered by legal doctrines such as res judicata or 
collateral estoppel, does not carry the same weight as a 
judicial or even other final administrative determinations 
vis-à-vis the claimant's appeal.  Furthermore, the 
Supplemental Statement of the Case of April 2003, issued 
after the initial VCAA notice, constitutes a decision that 
fully considered the VCAA.  Additionally, the Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  

Hence, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the intent and purpose of the VCAA were satisfied by the 
notice given to the veteran, and he was not prejudiced by any 
defect in the timing of that notice. 

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to reopen and 
substantiate his service-connection claims and has obtained 
and fully developed all relevant evidence necessary for an 
equitable disposition.  



New and Material Evidence

In August 1997 the RO denied the appellant's claims for 
entitlement to residuals of shrapnel wounds of the left knee 
and left shoulder because the evidence then of record did not 
demonstrate that the veteran sustained shrapnel wounds to the 
claimed areas in service or that he then had residuals of 
shrapnel wounds of the left knee and/or left shoulder.  The 
decision was not appealed and became final.

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994).

The foremost regulation, 38 C.F.R. § 3.156(a), which defines 
"new and material evidence," was revised, effective August 
29, 2001.  The instant claim to reopen was filed in January 
2000 before the revision date, and, accordingly the old 
criteria apply.  

The issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.   38 C.F.R. § 3.156(a) 
(2001). 

The evidence of record at the time of the August 1997 rating 
determination consisted of the veteran's service medical 
records which included, inter alia, treatment records 
pertaining to shell fragment wound to the right shoulder, 
right arm and right hand but no reference whatsoever to the 
left shoulder or left knee.  The separation examination was 
likewise negative for any pathology referencing the left knee 
or left shoulder.  

Current treatment records do not demonstrate complaints or 
treatment for residuals of shell fragment wounds of the left 
knee or left shoulder.  

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements do not serve his claim in a 
meaningful way, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise), nor do they provide 
a sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).


When the case was previously decided in 1997, the claim 
failed because the evidence did not demonstrate that the 
veteran sustained any shrapnel wounds of the left knee and/or 
left shoulder or that he had a current disability related to 
shrapnel wounds.  Although the clinical records received 
since then are voluminous, the evidence recently submitted 
still fails to competently demonstrate that the veteran 
sustained any shrapnel wounds of the left knee and/or left 
shoulder or that he has a current disability related to 
shrapnel wounds to the left knee or shoulder. 

That notwithstanding, the evidence recently submitted bears 
directly, but not substantially upon the specific matters 
under consideration, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered to decide fairly the merits of the claim.  
Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claims, the prior decision remains 
final.  Accordingly, the benefit sought on appeal must be 
denied.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
shrapnel wounds of the left knee, the appeal is denied. 

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
shrapnel wounds of the left shoulder, the appeal is denied. 


	(CONTINUED ON NEXT PAGE)


REMAND

At his VA mental disorders examination in October 2001, the 
veteran has indicated that he had applied for and had been 
receiving disability benefits from the Social Security 
Administration (SSA).  Efforts to obtain any records 
pertaining to that claim have not been accomplished and 
neither the documentation nor the medical evidence used to 
arrive at a determination is of record.  VA's duty to assist 
specifically includes requesting information from other 
Federal departments or agencies.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  The Board notes that it has been 
resolved in various cases, essentially, that although SSA 
decisions are not controlling for VA purposes, they are 
pertinent to the adjudication of a claim for VA benefits and 
VA has a duty to assist the veteran in gathering such 
records.  See Collier v. Derwinski, 1 Vet. App. 413 (1991); 
Murincsak, supra; Masors v. Derwinski, 2 Vet. App. 181 (1992) 
and Brown v. Derwinski, 2 Vet. App. 444 (1992).  Since these 
records allegedly regard the veteran's inability to work due 
to psychiatric disability, they are potentially relevant to 
the TDIU claim at issue.

The veteran testified that he was hospitalized for several 
weeks at the VA facility in Tuscaloosa in late 2001.  It does 
not appear that these complete records are in the file.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Requests for VA 
medical records must be made since the evidence is not 
currently complete.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED for the following development: 

1.  The Social Security Administration 
should be contacted and requested to 
furnish copies of all medical records 
pertinent to the veteran's award of 
disability benefits in 1997.  If medical 
evidence utilized in processing such 
claim is not available, the fact should 
be entered in the claims folder.

2.  Obtain the appellant's medical 
records from the VA Medical Center in 
Tuscaloosa for hospitalization in October 
to November 2001.  All efforts to obtain 
VA records should be fully documented, 
and the VA facility must provide a 
negative response if records are not 
available.

3.  After undertaking any additional 
development deemed necessary, the claim 
of entitlement to a total disability 
rating based on individual 
unemployability (TDIU) due to service-
connected disabilities prior to August 
21, 2003 should again be reviewed by the 
RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  


	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


